Exhibit 10.6

FIRST AMENDMENT

TO

DISTRIBUTION AGREEMENT

This First Amendment (the “First Amendment”), effective as of July 10, 2012
(the “First Amendment Effective Date”) is by and between EnteroMedics, Inc., a
Minnesota corporation located at 2800 Patton Road, St. Paul MN 55113
(“Supplier”), and Device Technologies Australia Pty Limited, located at Unit 8,
25 Frenchs Forest Road, Frenchs Forest, New South Wales 2086 Australia, with ABN
40 058 091 973 (“Distributor”).

RECITALS

WHEREAS, Supplier and Distributor are Parties to the Distribution Agreement
effective as of March 28, 2011 (the “Agreement”); and

WHEREAS, the Parties desire to amend the Agreement as set forth below.

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1. Capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Agreement and references to Clauses and Exhibits are to
those Clauses and Exhibits that appear in the Agreement.

 

2. Clause 5.1 is hereby amended and restated in its entirety as follows, with
effect as of the earlier of the First Amendment Effective Date or the date of
any separate written agreement of the Parties providing for the same amended
terms:

 

  5.1 Delivery

All deliveries of Products shall be Ex Works (EXW) Supplier’s facility. The term
“Ex Works” shall be construed in accordance with INCOTERMS 2010 of the
International Chamber of Commerce. Shipping, insurance, customs duties, etc. are
the responsibility of Distributor. Supplier shall have no further responsibility
for the Products, and all risk of damage to or loss or delay of the Products
shall pass to Distributor, upon their delivery at the Ex Works delivery point to
a common carrier specified by Distributor or, in the event no carrier shall have
been specified by Distributor on or before the date fifteen (15) days prior to
the requested shipment date, a common carrier selected by Supplier. Supplier
reserves all rights with respect to delivered Products permitted by applicable
law until the full amount due from Distributor in respect of all delivered
Products has been paid. Title to the Products shall pass to Distributor upon
payment in full in accordance with Clause 6.2 of the Agreement.

 

3. Clause 5.2(b) is hereby amended and restated in its entirety as follows:

 

  (b)

Distributor will provide Supplier with written notice of any Products which
Distributor believes to be defective within 30 days of receipt of the Products
from



--------------------------------------------------------------------------------

  Supplier. If Distributor receives notice from any customer or other third
party that a Product that is not in Distributor’s possession is believed to be
defective, which may be at a time later than thirty (30) days of receipt of the
Products from the Supplier, Distributor will retrieve the Product from the
customer or other third party promptly upon receiving such notice. Distributor
shall hold all Products which are believed to be defective for Supplier’s
instructions for a reasonable period (not exceeding 60 days). If Supplier’s
instructions are not received within such period, Distributor may return the
defective Products accompanied by a description of the defect to Supplier’s
premises at Supplier’s expense, and any expense incurred by Distributor in such
return will be payable forthwith by Supplier and may be set off by Distributor
against any moneys otherwise due by Distributor to Supplier.

 

4. Clause 6.1 is hereby amended and restated in its entirety as follows:

The Products are at Distributor’s risk from the time of delivery at the Ex Works
delivery point as provided in Clause 5.1 above.

 

5. Clause 7.1(b) is hereby amended and restated in its entirety as follows:

 

  (b) Distributor shall maintain a database containing details of customers to
whom it sells Products during the Term (including the type, quantity and serial
numbers of Products purchased by each customer), and Distributor shall grant
Supplier reasonable access to this database upon Supplier’s request. The
database shall contain all information which Supplier reasonably determines is
necessary to assist Distributor in recall efforts with regard to the Products in
accordance with its obligation under Clause 19 of the Agreement.

 

6. Clause 7.9 is hereby amended and restated in its entirety as follows:

 

  7.9 Sub-Distributors

Distributor shall not, without the prior written consent of Supplier, appoint
any Sub-Distributors, intermediaries or agents (collectively “Sub-Distributors”)
to perform Distributor’s obligations under this Agreement. Distributor shall at
all times remain fully liable for any act or omission of its Sub-Distributors,
and Distributor hereby agrees to indemnify, defend and hold harmless Supplier
from all damages, losses, liabilities or expenses arising in any manner from any
act or omission on the part of any Sub-Distributor.

 

7. Clause 7.12(f) is hereby amended and restated in its entirety as follows:

 

  (f) comply with Supplier’s policies for business conduct as provided by
Supplier from time to time and/or as posted on Supplier’s website;

 

2



--------------------------------------------------------------------------------

8. Clause 7.12(i) is hereby amended and restated in its entirety as follows:

 

  (i) follow the same quality control standards with respect to the storage,
preservation, sale and use of the Products as followed by Supplier and
communicated to Distributor by Supplier; store Products according to
requirements of Product packaging to ensure maintenance of sterility (when
applicable), integrity of packaging and storage in accordance with any
environmental conditions, including but not limited to temperature and humidity
requirements; and not remove Products from packages designed for delivery to
end-user customers when such removal may affect the quality of the Products or
destroy any trademark identity; and

 

9. Clause 7.14 is hereby amended by adding the following new Clause 7.14(d):

 

  (d) Distributor shall at all times comply with all laws and regulations in the
Territory applicable to the importation, sale, demonstration, use and
disposition of the Products, including obtaining and maintaining all licenses
and permits and satisfying all formalities as may be required under such laws
and regulations.

 

10. Clause 8.1(c) is hereby amended and restated in its entirety as follows:

 

  (c) Distributor shall not use, publish, broadcast or disseminate any
advertising and promotional materials without Supplier’s approval. When
submitting the materials to Supplier for approval, Distributor shall give
details of when, where and in which medium the materials will be used as well as
the target audience of the material. Supplier shall take reasonable steps to
promptly respond to Distributor’s request for approval upon receipt of the
materials.

 

11. Clause 9.4 is hereby amended by adding the following new heading and new
Clauses 9.4(c), 9.4(d), 9.4(e) and 9.4(f):

 

  9.4 Training, Customer Support, Certification and Product Service

 

  (c)

Distributor shall have the sole responsibility for (i) obtaining orders for
Products from customers, (ii) providing First-Level Support to customers,
(iii) training customers with respect to the Products sold by Distributor, which
may also involve training organized by the Supplier, and (iv) handling all other
interactions with customers in the Territory with respect to the Products.
Without limiting Distributor’s other obligations in this Clause 9.4, Distributor
shall at all times maintain a sufficient level of understanding of the Products
to enable Distributor to provide technical information to customers regarding
the Products, to effectively sell and service the Products, and to obtain
customer orders and provide assistance to customers in determining and
fulfilling their requirements with respect to the Products. For clarity,
Supplier shall have no obligation hereunder to respond to or otherwise interact
with any customers in the Territory, although Distributor shall cooperate with
Supplier to enable Supplier to have such contacts with customers in the
Territory as Supplier reasonably determines is appropriate consistent with the
objectives stated in Clause 9.5.

 

3



--------------------------------------------------------------------------------

  The term “First-Level Support” means a level of support at least at the level
designated as required for personnel who are trained and certified in accordance
with the Supplier Training Program described in Clause 9.4(d).

 

  (d) Distributor personnel shall participate in Supplier’s standard training
program applicable to the Products (“Supplier Training Program”) before selling
any Products. The training will be provided at a mutually agreed upon location.
Distributor shall be responsible for the travel-related costs and expenses of
Supplier’s personnel that attend the Supplier Training Program. Supplier and
Distributor shall mutually agree to the number of Distributor personnel who must
attend the Supplier Training Program.

 

  (e) Distributor shall train all customers with respect to the use of the
Products in accordance with the then-current requirements of the Supplier
Training Program. Distributor shall only use training documentation provided by
Supplier in performing customer training. Distributor shall create and maintain
a record of training for each customer trained by Distributor with respect to
the Products in accordance with a training and accreditation program to be
developed and certified by Supplier, and shall provide Supplier with information
about such training activities in accordance with report formats to be developed
by Supplier. Distributor shall supply Products only to customers who have
satisfactorily completed such Supplier-certified training and accreditation.

 

  (f) Distributor shall perform all Product service in accordance with the
requirements set forth in the Supplier Training Program and otherwise provided
by Supplier to Distributor in writing from time to time during the Term,
including requirements regarding customer service response times, and similar
matters. Distributor shall document and maintain records of all Product service
(“Service Records”) in accordance with requirements to be developed by Supplier.
Distributor shall offer and provide Product service (for Products in and out of
warranty) to all customers in the Territory. With respect to out-of-warranty
service, Distributor shall warrant its workmanship with respect to Product
service for at least ninety (90) days after completion thereof. Distributor
shall, within five (5) days after Supplier’s request, provide Supplier with any
or all Service Records.

 

12. Clause 9 is hereby amended by adding the following new Clause 9.5:

 

  9.5 Marketing, Promotion, Clinician Training and Clinical Field Support
Generally

Distributor agrees to cooperate with and follow Supplier’s directions during the
Term in the development and execution of regulatory plans; marketing plans;
reimbursement approval plans; the identification and accreditation of surgeons,
physicians and clinics with appropriate standing to use the Products; surgeon
and clinician training protocols; clinical field support; and the like. The
Supplier understands

 

4



--------------------------------------------------------------------------------

that the regulatory and reimbursement plans submitted by Distributor will take
into account the regulatory and reimbursement requirements in the Territory. In
order to achieve these objectives, Distributor shall use its best efforts to
vigorously promote, sell and support the Products throughout the Territory in
accordance with such plans, and shall at its cost and expense: (a) employ on its
own behalf a sufficient number of specialized, trained, and qualified personnel
to promote, sell and support the Products in the Territory; (b) maintain a
professional sales and service organization as necessary to provide training and
customer service for the Products in the Territory; and (c) otherwise operate
its business in a professional and ethical manner, in each case in accordance
with this Agreement.

 

13. Clause 14.3(e) is hereby amended and restated in its entirety as follows:

 

  (e) Orders and Post-Termination Sales

Supplier shall fulfill all orders from Distributor to Supplier to the extent to
which they are unfulfilled at the time of termination or expiration of this
Agreement unless Distributor cancels those orders prior to Delivery of the
Products or unless Supplier terminated this Agreement for cause under
Clause 14.2. Distributor may use any labels, wraps, containers, advertising and
other items bearing the Trademarks to enable it to sell Products delivered after
termination of this Agreement. Distributor shall continue to be obligated to
comply with the terms and conditions of this Agreement with regard to any such
sales of Products after the termination or expiration of this Agreement.

 

14. The first lead-in clause of Clause 15 prior to the colon is hereby amended
and restated in its entirety as follows:

If this Agreement is terminated for any reason (including a change of control in
the ownership of Supplier or its ultimate parent company) other than as a result
of a breach of this Agreement by Distributor, the occurrence of an event listed
in Clause 14.2(b) involving Distributor, termination under
Clause 14.2(c)(iv)(A), a force majeure event, or an Insolvency Event involving
Distributor, then Supplier shall, within 60 days of termination of this
Agreement provide the following compensation:

 

15. Exhibit A to the Agreement is hereby amended and restated in its entirety as
set forth in the attachment to this First Amendment.

 

16. Except as expressly revised and amended herein, the Agreement remains
unchanged. Inconsistencies between the Agreement and this First Amendment shall
be resolved in favor of this First Amendment.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this First Amendment as of the
First Amendment Effective Date.

 

ENTEROMEDICS, INC.     DEVICE TECHNOLOGIES AUSTRALIA PTY LIMITED (ABN 40 058 091
973) By:  

/s/ Mark B. Knudson

    By:  

/s/ Peter J. Ord

Name:   Mark B. Knudson     Name:   Peter J. Ord Title:   President & CEO    
Title:   CEO

 

6



--------------------------------------------------------------------------------

Exhibit A

Products

 

Model

  

Name

  

AIMD/MDD Class

  

Code description

2004    Implant Kit    AIMD    Implant Kit, Neuroregulator, vagus nerve,
rechargeable: An assembly of devices intended to treat obesity through the
application of electrical stimuli to the vagus nerve below the gastric junction.
It is typically implanted in the abdomen and consists of a rechargeable
battery-operated neuroregulator, implantable lead(s), torque wrench, and
components for external charging. The battery is recharged externally. 2002   

Rechargeable

Neuroregulator

   AIMD    Neuroregulator, vagus nerve, rechargeable: A device intended to treat
obesity through the application of electrical stimuli to the vagus nerve below
the gastric junction. It is typically implanted in the abdomen and consists of a
rechargeable battery-operated neuroregulator and torque wrench. The battery is
recharged externally. 2200A-47E    Anterior Lead    III    A lead, insulated
with non-conductive material except at the electrode(s), that is implanted in
the neurological tissue. It is used to make an electrical connection between the
stimulator and the vagus nerve. 2200P-47E    Posterior Lead    III    A lead,
insulated with non-conductive material except at the electrode(s), that is
implanted in the neurological tissue. It is used to make an electrical
connection between the stimulator and the vagus nerve.

 

7



--------------------------------------------------------------------------------

Model

  

Name

  

AIMD/MDD Class

  

Code description

2403-300    Clinician transmit coil    III    Transmit Coil - An electronic
device that provides radio-frequency connection between an implanted Vagus Nerve
Electrical Blocking Neuroregulator and an external Mobile Recharger for
transmission of power to charge the battery in the implanted device and to
provide information transfer to and from the implant and the Mobile Recharger.
This device may be operated by a clinician or patient. 2404    Patient kit   
III    Recharging Kit, Neuroregulator, vagus nerve, rechargeable - An assembly
of devices used to transcutaneously recharge the battery of a rechargeable
implanted neuroregulator. Typically includes mobile charger, transmit coil, AC
recharger and transmit coil belt. 2402    Mobile charger    III    Recharger,
Neuroregulator, vagus nerve, rechargeable - A device used to transcutaneously
communicate with a rechargeable implanted neuroregulator for recharging the
battery of a rechargeable implanted neuroregulator, or review and modification
of neuroregulator operating parameters. 2403-60    Patient transmit coil    III
   Transmit Coil - An electronic device that provides radio-frequency connection
between an implanted Vagus Nerve Electrical Blocking Neuroregulator and an
external Mobile Recharger for transmission of power to charge the battery in the
implanted device and to provide information transfer to and from the implant and
the Mobile Recharger. This device may be operated by a clinician or patient.

 

8



--------------------------------------------------------------------------------

Model

  

Name

  

AIMD/MDD Class

  

Code description

1660    Patient transmit coil belt    I    A device used for keeping electrodes
in place. This is typically used for reusable electrodes which do not stick to
the body surface or for electrodes that may require extra securing. This is a
reusable device. 2403-60A    Patient transmit coil    III    Transmit Coil - An
electronic device that provides radio-frequency connection between an implanted
Vagus Nerve Electrical Blocking Neuroregulator and an external Mobile Recharger
for transmission of power to charge the battery in the implanted device and to
provide information transfer to and from the implant and the Mobile Recharger.
This device may be operated by a clinician or patient. 1660A    Patient transmit
coil belt    I    A device used for keeping electrodes in place. This is
typically used for reusable electrodes which do not stick to the body surface or
for electrodes that may require extra securing. This is a reusable device. 1620
   AC recharger    I    A device designed to supply an electrical charge to
rechargeable batteries, restoring the battery to an appropriate working
condition. This device is typically connected to the building’s electrical power
supply and can be used to either charge the batteries by themselves (removed
from the device) or whilst they are still inside the parent device (in situ),
e.g., a defibrillator or ophthalmoscope. This device usually has current and
voltage controls to meet the charge needs of different types of batteries. 1600
   Programmer cable    I    A device that provides a connection between two or
more devices for the purpose of transmitting an energy that may, or may not,
contain information.

 

9



--------------------------------------------------------------------------------

Model

  

Name

  

AIMD/MDD Class

  

Code description

2504    Clinician Programmer Kit    III    The clinician programmer is a laptop
computer with specialized software, which is connected to the mobile charger and
transmit coil in order to communicate with the implanted device. The included
programmer cable connects the clinician programmer to the mobile charger. The
programmer and cable are intended to be used as part of the Maestro Rechargeable
System to configure, monitor and change settings of the implanted
neuroregulator.

 

10